239 F.2d 952
99 U.S.App.D.C. 331
George FERGUSON, Appellant,v.UNITED STATES of America, Appellee.
No. 13427.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 30, 1956.Decided Dec. 13, 1956.Petition for Rehearing In Banc Denied Feb. 8, 1957.

Mr. Curtis P. Mitchell, Washington, D.C., with whom Mr. John A. Shorter, Jr., Washington, D.C., was on the brief, for appellant.
Mr. E. Tillman Stirling, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and FAHY and BURGER, Circuit judges.
PER CURIAM.


1
The appellant was convicted of knowingly having in his possession a paper 'to be used in the numbers game'.  It is unlawful in the District of Columbia for any person to 'knowingly have in his possession * * * any * * * paper * * * used or to be used in violating the provisions of sections 22-1501, 22-1504, or 22-1508 * * *.'  D.C.Code (1951 Ed., Supp.  IV) § 22-1502.  Section 22-1508 makes it unlawful to 'purchase, possess, own, or acquire any chance, right, or interest * * * in any policy lottery or any lottery * * *.'


2
It was proved that in executing a search warrant, police found in appellant's possession papers on which numbers were written.  An officer who qualified [99 U.S.App.D.C. 332]  as an expert testified in effect that these papers were numbers slips.  Appellant testified in effect that he intended to play these numbers.


3
Since conscious possession of papers 'to be used in violating * * * 22-1508' was clearly proved, § 1502 covers the case and there is no constitutional difficulty.  Cf. Benton v. United States, 98 U.S.App.D.C. 84, 232 F.2d 341.


4
Affirmed.